Title: To George Washington from William Livingston, 18 May 1780
From: Livingston, William
To: Washington, George



Dear Sir
Trenton 18 May 1780

Mr Bland has frequently applied to me for a Pass to go to New York, in order there to embark for England. I have as often denied his request from a Resolution never to grant any Favour of this Government to those who have made it the Theatre of their machinations against us. I have received very unfavourable Impressions of Mr Bland from some of our officers as secretely acting against us, while he openly treated them with great apparent Friendship and Cordiality. He denies the Accusation; & I am not at present in a way to hunt for Evidence, but my Suspicions are not removed. He thinks your Excellency has reason to entertain a more favourable Opinion of his political character, & that he could obtain your Permission, were it not that you may probably refuse him out of meer delicacy to me. upon this I have assured him that if your Excellency has reason to entertain such Sentiments of him as he supposes, I would at his importunity, acquaint you that I could wish my Suspicions to his disadvantage, may not be the means of preventing the Success of his Application to your Excellency, if, abstracted from this, you should think proper to give him a pass. I have the honour to be with great Esteem & Regard Dear Sir Your Excellencys most humble & most obedient Servant

Wil: Livingston

